FORM advntry


                                     UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF ARIZONA


In re:                                                      Case No.: 2:20−bk−09868−DPC

  NICOLE R. MCGILL                                          Chapter: 7
Debtor(s)



   Michigan Unemployment Insurance Agency                   Adversary No.: 2:20−ap−00332−DPC
Plaintiff(s)

v.

  NICOLE R. MCGILL
Defendant(s)



                         NOTICE OF ENTRY OF JUDGMENT OR ORDER




You are hereby notified that on 3/4/2021, the Court entered the attached judgment or order on the docket for the
above−entitled proceeding.




I hereby certify that on this date a copy of this notice and the judgment or order were sent to the Bankruptcy Noticing
Center for mailing to the parties and the U.S. Trustee.




Date: March 4, 2021

Address of the Bankruptcy Clerk's Office:                   Clerk of the Bankruptcy Court:
U.S. Bankruptcy Court, Arizona
230 North First Avenue, Suite 101                           George Prentice
Phoenix, AZ 85003−1727
Telephone number: (602) 682−4000
www.azb.uscourts.gov




     Case 2:20-ap-00332-DPC Doc 12-1 Filed 03/04/21 Entered 03/04/21 13:20:20                                Desc
                           Notc of Entry (Adversary) Page 1 of 1
